Parker, C. J.
The petitioner by virtue of his attachment has a lien upon the property attached. Kittredge v. Warren, 14 N. H. 509; Kittredge v. Emerson, 15 N. H. 227.
Whatever would be waste as between mortgager and mortgagee, may be restrained if it impairs the security.
If it is important to the interests of the defendant that the w'ood be taken off and sold, the injunction may be dissolved on his furnishing security for the demand, or for the proceeds of the sales of the wood. If there is any dispute about the justice of the demand, that may be considered. But if there is none, the defendant is not at liberty to withdraw the value of the security obtained, by removing and - selling the wood, as that would defeat the attachment thus far.

Injunction granted.